FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 7-9, filed 5/27/2022, with respect to the rejection(s) of: 
Claim(s) 1-3 and 19-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suginaka et al. (U.S. 2012/0254955),
Claims 1-3, 10-12, and 19-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (U.S. 2014/0120905),
Claims 4-5 and 13-14 rejected under 35 U.S.C. § 103 as being unpatentable over Kim in view of Gusikhin et al. (U.S. 2013/0237174) have been fully considered and are persuasive. 
Therefore, these rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art and reconsideration of prior art previously applied.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-12 and 19-20 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by SHIRAI et al. (US 20170243424 A1).
Re claim 1. SHIRAI discloses (abstract) an information processing apparatus (i.e. server 30) for managing an electronic key (i.e. FIG.12-13 - eKey) compatible with a locking/unlocking apparatus (FIG.1), the information processing apparatus comprising a controller configured to: 
acquire terminal data representing an operational status (not further defined as a specific type of data) of a first mobile terminal (i.e. user terminal 20a operated by owner 2a) that uses the electronic key to access the locking/unlocking apparatus ([0256, 0264] i.e. steps S1563-S1577 – includes various data not limited to push notification with eKey issuance request, approval status, eKey ID, request to acquire the RSA public key corresponding to the device ID, eKey which are then transmitted to server 30 from user terminal 20a), and 
transmit S1579, based on the terminal data, a copy of the electronic key used by the first mobile terminal to a second mobile terminal 20b different from the first mobile terminal (i.e. copy of eKey is given since owner approves of second user 2b using second user terminal 20b), the second mobile terminal being thereby enabled to access the locking/unlocking apparatus. [0263]
Re claim 2. SHIRAI discloses (by way of method in FIG.11) the information processing apparatus according to claim 1, wherein the second mobile terminal is a mobile terminal that is specified in advance by the first mobile terminal. (user terminal 20b is registered by way of invitation from user terminal 20a)
Re claim 3. SHIRAI discloses [0073] the information processing apparatus according to claim 2, further comprising a storage 32 configured to store an association between the first mobile terminal and the second mobile terminal.  
Re claim 10. SHIRAI discloses (as applied for claim 1) an authentication system comprising a locking/unlocking apparatus configured to authenticate a first mobile terminal and a second mobile terminal by an electronic key, and a server apparatus configured to manage the electronic key used by the first and second mobile terminals, wherein 
the locking/unlocking apparatus (FIG.2) includes a first controller 104/100-1 configured to authenticate the first and second mobile terminals based on the electronic key received therefrom [0099-0101, 0149, 0296], and 
the server apparatus (FIG.5) includes a second controller 300 configured to 
receive terminal data representing an operational status of the first mobile terminal, and (as for claim 1)
transmit to the second mobile terminal, based on the terminal data transmitted from the first mobile terminal, a copy of the electronic key used by the first mobile terminal to access the locking/unlocking apparatus, the second mobile terminal being thereby enabled to access the locking/unlocking apparatus. (as for claim 1)
Re claim 11. SHIRAI discloses (as for claim 2) the authentication system according to claim 10, wherein the second mobile terminal is a mobile terminal that is specified in advance by the first mobile terminal.  
Re claim 12. SHIRAI discloses (as for claim 3) the authentication system according to claim 11, wherein the server apparatus further includes a storage configured to store an association between the first mobile terminal and the second mobile terminal.  
Re claim 19. SHIRAI discloses (as applied to claim 1) an information processing method that is performed by an information processing apparatus that manages an electronic key compatible with a locking/unlocking apparatus, the information processing method comprising: 
acquiring terminal data representing an operational status of a first mobile terminal that uses the electronic key to access the locking/unlocking apparatus; and 
transmitting, based on the terminal data, a copy of the electronic key used by the first mobile terminal to a second mobile terminal different from the first mobile terminal, the second mobile terminal being thereby enabled to access the locking/unlocking apparatus.  
Re claim 20. SHIRAI discloses (as for claim 2) the information processing method according to claim 19, further comprising acquiring an association (invitation/registration) between the first mobile terminal and the second mobile terminal.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIRAI et al. (US 20170243424 A1) in view of GUSIKHIN et al. (US 20130237174 A1).
Re claims 4 and 13:  However, SHIRAI fails to explicitly disclose:
Re claim 4. the information processing apparatus according to claim 1, wherein the terminal data includes data about a remaining amount of battery of the first mobile terminal.
Re claim 13. the authentication system according to claim 10, wherein the terminal data includes data about a remaining amount of battery of the first mobile terminal.  
GUSIKHIN teaches (abstract) in a similar field of invention, a key access system wherein [0060] the system includes steps for checking battery level of a key fob.  Key fob battery level is transmitted as data to a vehicle computing system, for the purpose of displaying a low battery warning as user feedback.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adding the function of adding data about remaining battery level in order to determine if a display should be provided to a user for feedback about user terminal running out of battery for performing required functions.
Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        6/10/2022